DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
WO 2017/216171A1 published 12/21/2017 less than year before the effective filing date of the instant application   The WO publication has the same inventors and assignees as the instant application as such falls within the exception of 25 USC 102 (b)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 22-25 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what applicant means by reducing  the NOx, emission of unburnt hydrocarbon, emission of particles by a % of the rate of incorporation of the esters (i.e. the amount of esters) in claims 22-24.    Based on the claim language it looks like the applicant is claiming reducing emission by a rate which corresponds to a percentage of the amount of ester added:   is at least 20 % of the amount of the esters (i.e. claim 22); reducing emission of unburnt hydrocarbon by at least 20 % of the amount of the esters (claim 23); and reducing emission of particles by at least 25 % of the amount of the 
Claims 16 and 22-24 refer to reduction of emission particles (claim 16) reduction by at least 20 % of NOx emissions (claim 22), reduction by at least 20 % of emission of unburnt hydrocarbons (claim 23) and reduction by at least 25 % or emission particles (claim 24) however it is unclear as to what the reductions are compared to (i.e. a fuel without the esters?) and it is unclear how these emissions etc. are measured (no standard, no testing method, and also no units).  As such these claims are indefinite.  
Claims 22-24 and 28 recite “and possible other constituents” is unclear whether these are required and what the other constituents are encompassing. 
Claim 25 recites “to optimize combustion” however this may be considered a relative term which is undefined in the specification as there is no information or parameters on the level of combustion (i.e. ignition delay, complete combustion, etc.) which are being optimized, in what engine, with what type of fuel, etc.  This limitation may be considered indefinite. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 20-21, 25-26, 27, 28-29 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Binions (US 7,410,514).
Regarding claims 1, 20-21, 25-26, 27,and  28-29:
The first component may be derived from bio feed stock and includes alcohols and esters (C2 L55-62) the first component includes ethyl acetate (C3 L5-10) (meeting the limitations of claims 1 for an ester of a volatile fatty acid having an aliphatic chain of 1 to 6 carbon atoms and where the ester has carbons between 4 and 8 and meeting the limitations of claim 20 for ethyl acetate and claim 21 for esterification of fatty acids of biomass original)  
Binions discloses the water is derived from various sources including sea water and may include components from biomass and fermentation products (C4 L40-55) 
Binions discloses the fuel composition comprising 1-35 vol. % oxygenate 10-80 vol. % at least two aliphatic organic non hydrocarbon compounds, 20-65 vol. % hydrocarbon with aromatic less than 15 vol. % and 0.01 to 20 vol. % water (thereby overlapping the range of claims 17-19) where the fuel composition reduces emissions in the exhaust gas and enables the use of recycled compounds in the fuel (Abstract) (meeting or in the alternative rendering obvious the limitations of claims 22-24)
An example of the composition includes:

    PNG
    media_image1.png
    258
    606
    media_image1.png
    Greyscale

where this composition meets the limitation of claims.
The fuel may comprises as the first component an alcohol such as an aliphatic mono hydric alcohol (C2 L65-68 meeting the limitation of claim 29) and may comprise esters such as acetates having up to 13 carbons (C2 L32-40 meeting the limitation of claims for an ester of a volatile fatty acid of a mono fatty acid having an aliphatic chain of 1 to 6 carbon atoms or 4 to 8 carbon atoms and meeting the ester of claim 20)  the second component includes hydrocarbons such as straight chain hydrocarbons and gasoline and light naphtha (C3 L33-40 meeting the limitation for adding to a fuel for a petrol engine of claim 1) for example hydrocarbon with are saturated having 9 carbons or less which may be straight chain (C4 L1-5) (falling with the range of and overlapping claim 25 for an alkane with 4- 10 carbon atoms) and overlapping claim 25 for octane) Iso octane may be used as well (C4 L20-21).  (meeting claim 26) 
The composition may use compounds derived from biomass (C4 L58-65 meeting the limitations of claims 21 and 27) 

    PNG
    media_image1.png
    258
    606
    media_image1.png
    Greyscale

where this composition meets the limitation of claims 1-16 and 20-29
The second component includes hydrocarbons such as straight chain hydrocarbons and gasoline and light naphtha (C3 L33-40) for example hydrocarbon with are saturated having 9 carbons or less which may be straight chain (C4 L1-5) (falling with the range of and overlapping claim 25 for an alkane with 4- 10 carbon atoms) and overlapping claim 25 for octane) Iso octane may be used as well (C4 L20-21).  (meeting claim 26)  The hydrocarbons of the fuel may be derived from any source such as petroleum natural gas, coal or biofeedstock (C3 L32-40) (meeting the limitation of claims 21 and 27)
Claim(s) 16 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Binions (US 7,410,514) as applied to claims 1, 20-21, 25-26, 27, 28-29 above
Further Regarding Claims 16 and 22-24:
Binions discloses the limitations above set forth.  Binions discloses the composition is a fuel composition formed from adding the components together and is added to an engine which is operated resulting in reduced emissions and NOx (C8 fuel composition reduces emissions in the exhaust gas and enables the use of recycled compounds in the fuel (Abstract)
The ethyl acetate may be used in a range of 10-80 vol. % overlapping the range of claims 17-19)  The  use of the fuel composition reduced CO and NOx emissions and provides improved power (See claim 3 of reference and claim 4) fuel composition reduces emissions in the exhaust gas and enables the use of recycled compounds in the fuel (Abstract) (rendering obvious the limitations of claims 22-24)
	The prior art having taught adding the claimed ester (the ester being among the claimed species) will necessarily provide the rate of reduction of NOx, emission particles, unburned hydrocarbon, etc. or in the alternative will overlap the claimed ranges.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binions (US 7,410,514) as applied to claims 1, 20-21, 25-26, 27, 28-29, 16 and 22-4 above
Further Regarding Claims 17-19:
Binions discloses the limitations above set forth.  Binions discloses the fuel composition comprising 1-35 vol. % oxygenate 10-80 vol. % at least two aliphatic organic non hydrocarbon compounds, 20-65 vol. % hydrocarbon with aromatic less than 15 vol. % and 0.01 to 20 vol. % water (thereby overlapping the range of claims 17-19)
The ethyl acetate may be used in a range of 10-80 vol. % overlapping the range of claims 17-19)  The  use of the fuel composition reduced CO and NOx emissions and provides improver power (See claim 3 of reference and claim 4) 
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See PTO 892 For example:
Wulff et al (US 6,076,487) discloses a clean fuel for engines comprising acetylene as a primary fuel and one or more fluids selected form ethanol methanol or other alcohol of C1-20 carbons, ethers such ad dimethyl ether, and low molecular weight esters such as methyl acetate, ethyl acetate, methyl propionate, ethyl propionate and the like to prevent early ignition and knock from the primary fuel.  The fuel is environmentally clean with CO, NOx and SOx substantially eliminated (Abstract) 

    PNG
    media_image2.png
    244
    593
    media_image2.png
    Greyscale
 (C5 L7-15)

The fuel components are added at a rate known by those skilled in the art and with the use of controls of air and fuel flow rates and controllers and microprocessors and valves (C5 L20-46) to ensure the oxygen content of the input air exceeds stoichiometric requirement to achieve complete combustion (C5 L46-55) as well as control of the flow rate of the secondary fuel and air flow rates to archive early ignition avoidance an anti-knock etc. C(5 L65-C6L25) thereby achieving reduced emissions levels (C7 L16-25) 
The reference teaches a method of operating an engine comprising providing a fuel stream comprising 

    PNG
    media_image3.png
    251
    491
    media_image3.png
    Greyscale
to substantially eliminate emissions of CO, NOx and Sox (See claim 6 reference) 

    PNG
    media_image4.png
    402
    505
    media_image4.png
    Greyscale

Boot (WO 2013/032321A1) discloses a fuel composition for internal combustion engines comprising 1-40 % perfume fraction having one or more additives of essential oils, aroma compounds, aromatic oxygenates (Abstract) the additive provides gasoline and gasoline blends with improved heating value, improved RON, improved anti knock, improved mileage, reduced toxins and carcinogens, a RON of 95 or higher  (P2 L34-
The additional additives include cetane improver, soot particle emission reducing agent, ignition accelerators, lubricity improvers (P4 L15-22) 
The aroma compounds includes methyl acetate, methyl butyrate, ethyl acetate, ethyl butyrate, ethyl butanoate, (See claim 18 of reference) 
The composition can be used to tailor make a fuel composition according to ones needs (P6 L35-58) 
US 2011/0154728 discloses a fatty alcohol ester prepared from any suitable process for example reaction of a fatty alcohol with a suitable acid such as acetic acid where the alcohol and or acid may be derived from a biological source [0018] the ester may be in the fuel in ranges of 1 to 55 v/v % [0020]  The ester may be formed by reacting a fatty alcohol with an acid [0013] and may possess the formula R1-C(O)-O-R2 where R1 is either H or a C1 to C4 group such as ethyl [0014] and R2 is C6 to C14 alkyl [0015]  the fatty alcohol ester may have up to 18 total carbons C4 from R1 and C14 from R2. [0019] 
An acid based lubricity additive of a mono acid organic acid of 1 to 30 carbons may also be used [0021] (meeting the limitation for a lubricity additive of claim 29) These components are part of a diesel formulation [0030] which may comprise standard fuel or refinery additives may of which are known and commercially available [0032] 

Nicolas et al US 2018/0195016 discloses a gasoline composition comprising 50 % ethyl acetate (Fig 4 and 5)  the instant claims do not set forth an amount of fuel or define same as such the Augeo SL 191 is interpreted to meet the limitation for fuel of the instant claims. 
The composition may comprise gasoline which is a mixture of light hydrocarbons containing 5 to 12 carbon atoms [0065] 
The composition provides reduced emissions [0039] 
The fuel comprises an octane boosters [0047] The octane booster in gasoline also includes esters of C1 to C6 carboxylic acids such as butyl acrylate, propyl acetate advantageously ethyl acetate [0062] 
Chen et al (US 2011/0107660) discloses a hydroxy alkanoic acid derivative as a fuel additive.  Chen disclose the use of lower alkyl esters as biofuels and additives (Abstract) 

    PNG
    media_image5.png
    391
    573
    media_image5.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PAMELA H WEISS/Primary Examiner, Art Unit 1759